Title: From James Madison to Lafayette, 20 March 1785
From: Madison, James
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


My dear Sir
Orange March 20th. 1785.
Your favour of the 15th. continued on the 17th of December came very slowly but finally safe to hand. The warm expressions of regard which it contains are extremely flattering to me, and the more so as they so entirely correspond with my own wishes for every thing which may enter into your happiness.
You have not erred in supposing me out of the number of those who have relaxed their anxiety concerning the navigation of the Mississippi. If there be any who really look on the use of that river, as an object not to be sought or desired by the United States I can not but think they frame their policies on both very narrow and very delusive foundations. It is true, if the States which are to be established on the waters of the Mississippi were to be viewed in the same relation to the Atlantic States as exists between the heterogeneous and hostile Societies of Europe, it might not appear strange that a distinction or even an opposition of interests should be set up. But is it true that they can be viewed in such a relation? Will the settlements which are beginning to take place on the branches of the Mississippi, be so many distinct Societies, or only an expansion of the same Society? So many new bodies or merely the growth of the old one? Will they consist of a hostile or a foreign people, or will they not be a bone of our bones, and flesh of our flesh? Besides the confederal band, within which they will be comprehended, how much will the connection be strengthened by the ties of friendship, of marriage and consanguinity? ties which it may be remarked, will be even more numerous, between the ultramontane and the Atlantic States than between any two of the latter. But viewing this subject through the medium least favorable to my ideas, it still presents to the U. States sufficient inducements to insist on the navigation of the Mississippi. Upon this navigation depends essentially the value of that vast field of territory which is to be sold for the benefit of the common Treasury: and upon the value of this territory when settled will depend the portion of the public burdens of which the old States will be relieved by the new. Add to this the stake which a considerable proportion of those who remain in the old states will acquire in the new by adventures in land either on their own immediate account or that of their descendents.
Nature has given the use of the Mississippi to those who may settle on its waters, as she gave to the United States their independence. The impolicy of Spain may retard the former as that of G. Britain did the latter. But as G. B. could not defeat the latter, neither will Spain the former. Nature seems on all sides to be reasserting those rights which have so long been trampled on by tyranny & bigotry. Philosophy & Commerce are the auxiliaries to whom she is indebted for her triumphs. Will it be presumptuous to say that those nations will shew most wisdom as well as acquire most glory, who, instead of forcing her current into artificial channels, endeavour to ascertain its tendency & to anticipate its effects. If the United States were to become parties to the occlusion of the Mississippi they would be guilty of treason against the very laws under which they obtained & hold their national existence.
The repugnance of Spain to an amicable regulation of the use of the Mississippi, is the national offspring of a system, which every body but herself has long seen to be as destructive to her interest, as it is dishonorable to her character. An extensive desart seems to have greater charms in her eye, than a flourishing but limited empire, nay than an extensive flourishing empire. Humanity cannot suppress the wish that some of those gifts which she abuses were placed by just means, in hands that would turn them to a wiser account. What is metamorphosis wd. the liberal policy of France work in a little time on the Island of N. Orleans? It would to her be a fund of as much real wealth, as Potosi has been of imaginary wealth to Spain. It would become the Grand Cairo of the New World.
The folly of Spain is not less displayed in the means she employs than in the ends she prefers. She is afraid of the growth and neighbourhood of the U. States because it may endanger the tranquility of her American possessions: and to obviate this danger she proposes to shut up the Mississippi. If her prudence bore any proportion to her jealousy she would see, that if the experiment were to succeed, it would double the power of the U. States to disturb her, at the same time that it provoked a disposition to exert it; she would see that the only offensive weapon which can render the U. States truly formidable to her, is a navy, and that if she could keep their inhabitants from crossing the Appalachian, she would only drive to the sea most of those swarms which would otherwise direct their course to the Western wilderness. She would reflect too that as it [is] impossible for her to destroy the power which she dreads, she ought only to consult the means of preventing a future exertion of it. What are those means? Two & two only. The first is a speedy concurrence in such a treaty with the U. S. as will produce a harmony, & remove all pretexts for interrupting it. The second, which would in fact result from the first, consists in favouring the extension of their settlements. As these become extended the members of the Confederacy must be multiplied, and along with them the Wills which are to direct the machine. And as the wills multiply, so will the chances against a dangerous union of them. We experience every day the difficulty of drawing thirteen States into the same plans. Let the number be doubled & so will the difficulty. In the multitude of our Counsellors, Spain may be told, lies her safety.
If the temper of Spain be unfriendly to the views of the U. States, they may certainly calculate on the favorable sentiments of the other powers of Europe at least of all such of them as favored our Independence. The chief advantages expected in Europe from that event center in the revolution it was to produce in the commerce between the new & old world. The commerce of the U. S. is advantageous to Europe in two respects, first by the unmanufactured produce which they export; secondly by the manufactured imports which they consume. Shut up the Mississippi and discourage the settlements on its waters and what will be the consequence? First, a greater quantity of subsistance must be raised within the antient settlemts., the culture of tobacco indigo & other articles for exportation be proportionably diminished, and their price proportionably raised on the European consumer. Secondly the hands without land at home being discouraged from seeking it where alone it could be found, must be turned in a great degree to manufacturing, our imports proportionably diminished, and a proportional loss fall on the European manufacturer. Establish the freedom of the Mississippi, and let our emigrations have free course, and how favorably for Europe will the consequence be reversed. First the culture of every article for exportation will be extended, and the price reduced in favour of her Consumers. Secondly, our people will increase without an increase of our Manufacturers, and in the same proportion will be increased the employment & profit of hers.
These consequences would affect France in common with the other commercial nations of Europe: but there are additional motives which promise the U. States her friendly wishes and offices. Not to dwell on the philanthropy which reigns in the heart of her Monarch and which has already adorned his head with a crown of laurels. He cannot be inattentive to the situation into which a controversy between his antient and new allies would throw him, nor to the use which would be made of it by his watchful adversary. Will not all his Councils then be employed to prevent this controversy? Will it not be seen that as the pretensions of the parties directly interfere, it can be prevented only by dissuasive interposition on one side or the other, that on the side of the U. S. such an interposition must from the nature of things be unavailing, or if their pretensions cd. for a moment be lulled they wd. but awake with fresh energy, and consequently that the mediating influence of France ought to be turned wholly on the side of Spain. The influence of the French Court over that of Spain is known to be great & America it is supposed to be greater than perhaps it really is. The same may be said of the intimacy of the Union between the two nations. If this influence should not be exerted, this intimacy may appear to be the cause. The United States consider Spain as the only favorite of their ally of whom they have found to be jealous, and whilst France hold[s] the first place in their affections they must at least be mortified at any appearance that the predilection may not be reciprocal.

The Mississippi has drawn me into such length that I fear you will have little patience left for any thing else. I will spare it as much as possible. I hear nothing from Congress except that Mr. Jay has accepted his appt. and that no success[o]r has yet been chosen to Dr. Franklyn. Our Legislature made a decent provision for the remittances due for 1785 from Va. to the Treasy. of the U. S. and very extensive provision for opening our inland navigation: they have passed an Act vesting in Genl. Washington a considerable interest in each of the works on Js. River & Potowmac but with an honorary rather than lucrative aspect. Whether he will accept it or not I cannot say. I meant to have sent you a copy of the Act, but have been disappointed in getting one from Richmd. They also passed an act for reforming our juridical system which promises Salutary effects, and did not pass the Act for the corrupting Religious system. Whether they passed an act for paying British debts or not they do not know themselves. Before the bill for that purpose had got through the last usual forms, the want of members broke up the House. It remains therefore in a situation which has no precedent, & without a precedent lawyers & legislators are as much at a loss, as a mariner without his compass. The subjects in which you interested yourself were all referred to the Executive with power to do what I hope they will do better than the Assembly. I understood before I left Richmd. that you wd. receive officially from the Govr. a copy of the Resolutions which I sent you. I recd. a letter a few days ago from Mr. Mercer written in the bosom of wedlock at Mr. Spriggs; another at the same time from Monroe, who was well at New York. I have nothing to say of myself but that I have exchanged Richmond for Orange as you will have seen by the above date; that I enjoy a satisfactory share of health; that I spend the chief of my time in reading, & the chief of my reading on Law; that I shall hear with the greatest pleasure of your being far better employed, & that I am with most affect. esteem Yr. Obedt [friend?] & Sert.
J. M.
